Citation Nr: 1821052	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Recognition of status as surviving spouse for purposes of VA benefits, including dependency and indemnity compensation (DIC) and death pension.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968. The Veteran died on December [REDACTED], 1989. The appellant is the former spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. Jurisdiction was subsequently transferred to the Regional Office (RO) in Seattle, Washington.

In a July 2014 VA Form 9, Appeal to the Board, the appellant requested a Board hearing. However, the appellant canceled her scheduled Board hearing in January 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The appellant and the Veteran had been legally divorced since March 1986 in accordance with a Michigan Circuit Court judgment. 

2. There has been no finding of fraud with regard to the Michigan Circuit Court judgment ordering dissolution of the marriage between the appellant and the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to a finding of surviving spouse status for the purpose of eligibility for VA death benefits are not met. 38 U.S.C. §§ 101, 5107 (2012); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits (DIC, death pension, and accrued benefits). 

In order for the appellant to be recognized as a surviving spouse, the evidence must support that the appellant was the Veteran's spouse at the time of death and that the claimant lived continuously with the Veteran from the date of marriage to the date of the Veteran's death. 38 U.S.C. §§ 101(3), 5124(c) (2012); 38 C.F.R. §§ 3.205(a), 3.206 (2017). 

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension. See 
38 U.S.C. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a). VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 
38 U.S.C. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits. A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person. See 38 C.F.R. §§ 3.50(b), 3.53. A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. See 38 C.F.R. § 3.54. The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 CFR 3.1(j).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.205(b). The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby. 38 C.F.R. § 3.206. In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran was single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce. 38 C.F.R. § 3.206(a). Where the issue is the validity of marriage to a Veteran following a divorce, the matter of recognition of the divorce by VA will be determined according to the laws of the jurisdictions specified in § 3.1(j). 38 C.F.R. § 3.206(b). 

In the instant case, the appellant seeks recognition as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits. The appellant acknowledges that she and the Veteran were divorced at the time of his death and that the Veteran remarried after their divorce. She states that her divorce with the Veteran was amicable, she had children with the Veteran, and the Veteran loved her and their children. 

The evidence shows that the appellant and the Veteran were married on October [REDACTED], 1969 and a final divorce decree was signed by the Circuit Court for the County of Saginaw in the State of Michigan on March [REDACTED], 1986.

In her claim the appellant stated that the Veteran remarried K. A. in December 1988 and that he was married to her until his death in December 1989. The appellant also acknowledges that the Veteran had a child with K.A. She acknowledges that she did not reside with the Veteran at the time of his death and that he resided with K.A. at the time of his death. 

The appellant has not argued that her divorce from the Veteran is invalid. She has also not argued that the Veteran's subsequent marriage is invalid. However, she argues that she is truly the Veteran's widow because of the length of their marriage. While the Board acknowledges the appellant's equity arguments, she has not met her burden to establish that she is the surviving spouse of the Veteran. The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C. §§ 503, 7104 (2012). Therefore, the claim is denied.


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


